UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 20, 2007 FIVE STAR PRODUCTS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-25869 13-3729186 (Commission File Number) (IRS Employer Identification No.) 10 East 40th Street, Suite 3110, New York, NY 10016 (Address of Principal Executive Offices) (Zip Code) (646) 742−1600 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 20, 2007, at the 2007 Annual Meeting of Stockholders of Five Star Products, Inc. (the “Company”), the Company’s stockholders approved the adoption of the Company’s 2007 Incentive Stock Plan (the “2007 Plan”).The Company’s Board of Directors had approved and adopted the 2007 Plan on March 1, 2007, subject to stockholder approval. The stockholders’ approval of the 2007 Plan also constituted approval of the grant under such plan of 1,000,000 restricted shares of Company common stock to John C. Belknap, the Company’s Chief Executive Officer, pursuant to the Restricted Stock Agreement, dated March 2, 2007, between the Company and Mr. Belknap (the “Belknap Agreement”).The vesting of the restricted stock granted to Mr. Belknap is subject to the terms and conditions of the Belknap Agreement and the 2007 Plan, as disclosed in the second and third paragraphs under the section titled “Appointment of John Belknap as Officer and Director; Compensatory Arrangements with John Belknap” under Item 5.02 of the Current Report on Form 8-K filed by the Company on March 7, 2007 (the “March 2007 8-K”) and in the second paragraph under the section titled “Overview of Material Agreements with Our Named Executive Officers and Other Officers – Agreement with John C. Belknap” in the Company’s Proxy Statement (the “Proxy Statement”) filed with the Securities and Exchange Commission (the “SEC”) on November 16, 2007, each of which paragraphs is incorporated herein by reference.The Belknap Agreement is incorporated herein by reference to Exhibit 10.7 to the March 2007 8-K. The stockholders’ approval of the 2007 Plan further constituted approval of the following grants of options under such plan to purchase Company common stock made by the Board of Directors to Bruce Sherman, the Executive Vice President of the Company, Ira J. Sobotko, the Senior Vice President, Finance, of the Company, and Charles Dawson, the Executive Vice President of the Company’s subsidiary, Five Star Group, Inc.: · 400,000 options to Mr. Sherman, pursuant to the Stock Option Agreement, dated March 1, 2007, between the Company and Mr. Sherman (the “Sherman Agreement”); · 125,000 options to Mr. Sobotko, pursuant to the Stock Option Agreement, dated July 17, 2007, between the Company and Mr. Sobotko (the “Sobotko Agreement”); and · 125,000 options to Mr. Dawson, pursuant to the Stock Option Agreement, dated March 1, 2007, between the Company and Mr. Dawson (the “Dawson Agreement”). The vesting of the options granted to each of Messrs. Sherman, Sobotko and Dawson is subject to the terms and conditions of their respective stock option agreements, as well as to the terms and conditions of the 2007 Plan, as disclosed (i) in the second and third paragraphs under the section titled “Compensatory Arrangements with Certain Other Officers – Bruce Sherman” under Item 5.02 of the March 2007 8-K, (ii) under the section titled “CompensatoryArrangements with Certain Other Officers – Charles Dawson” under Item 5.02 of the March 2007 8-K, (iii) under Item 5.02 of the Current Report on Form 8-K filed by the Company on July 23, 2007 and (iv) in the paragraphs discussing such stock option agreements under the sections titled “Overview of Material Agreements with Our Named Executive Officers and Other Officers – Agreement with Bruce Sherman,” “Overview of Material Agreements with Our Named Executive Officers and Other Officers
